Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method, comprising: capturing a photon emission microscope (PEM) image of an integrated circuit (IC); identifying emission sites in the PEM image, the emission sites being associated with a leakage current; finding a set of common nets connecting multiple emission sites using at least one or more of layout data obtained from computer-aided design (CAD) data and netlist data obtained from the CAD data; identifying, from the at least one or more of the layout data and the netlist data, a net from the set of common nets that connects to a number of emission sites that satisfies a threshold number; cross-mapping, by a processor, the identified  net identified from the layout data to netlist data in the CAD data; identifying, from the netlist data, a particular device having an output pin connected to the identified  net; and cross-mapping, by a processor, the particular device identified from the netlist data to the layout data, wherein the identified net connects at least two devices at the identified emission sites including the particular device in combination with all other elements in claim 1.
Regarding claims 2-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to perform operations comprising: capturing a photon emission microscope (PEM) image of an integrated circuit (IC); identifying emission sites in the PEM image, the emission sites being associated with a leakage current; finding a set of common nets connecting multiple emission sites using at least one or more of layout data obtained from computer-aided design (CAD) data and netlist data obtained from the CAD data; {00854884.DOCX }4Appl. No. 17/135,240SYNP 3456-2 identifying, from the at least one or more of the layout data and the netlist data, a net from the set of common nets that connects to a number of emission sites that satisfies a threshold number; cross-mapping, by a processor, the identified net identified from the layout data to netlist data in the CAD data: identifying, from the netlist data, a particular device having an output pin connected to the identified net; and cross-mapping, by a processor, the particular device identified from the netlist data to the layout data, wherein the identified net connects at least two devices at the identified emission sites including the particular device in combination with all other elements in claim 11.

Regarding claims 12-15, the claims are allowed as they further limit allowed claim 11.

Regarding claim 16, the prior art of record does not teach alone or in combination a non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to perform operations comprising: capturing a photon emission microscope (PEM) image of an integrated circuit (IC); identifying emission sites in the PEM image, the emission sites being associated with a leakage current; finding a set of common nets connecting multiple emission sites using at least one or more of layout data obtained from computer-aided design (CAD) data and netlist data obtained from the CAD data; identifying, from the at least one or more of the layout data and the netlist data, a net from the set of common nets that connects to a number of emission sites that satisfies a threshold number; cross-mapping, by a processor, the identified net identified from the layout data to netlist data in the CAD data; identifying, from the netlist data, a particular device having an output pin connected to the identified net; and cross-mapping, by a processor, the particular device identified from the netlist data to the layout data, wherein the identified net connects at least two devices at the identified emission sites including the particular device in combination with all other elements in claim 16.

Regarding claims 17-20, the claims are allowed as they further limit allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858